NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1

 

              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted July 26, 2012*
                                  Decided October 22, 2012

                                           Before

                              RICHARD A. POSNER, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 11‐3777

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division
       v.
                                                 No. 11 CR 412‐1
ARTURO VALLE‐VILLA, 
aka ARTURO VALLIE,                               Charles R. Norgle, 
      Defendant‐Appellant.                       Judge.



                                         O R D E R

        Arturo Valle‐Villa, a citizen of Mexico, was deported in 1997 after serving time in
Illinois for attempted murder and armed violence. He returned to the United States in 1999
and was arrested in Chicago in 2011. Valle‐Villa pleaded guilty to unauthorized presence
after removal, 8 U.S.C. § 1326(a), and was sentenced to 51 monthsʹ imprisonment. As part of
a plea agreement, Valle‐Villa waived the right to appeal his conviction or “any part of the
sentence (or the manner in which that sentence was determined).” When that waiver was
executed, Valle‐Villa was represented by retained counsel, who continues to represent him
on appeal.


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 11‐3777                                                                               Page 2

        Valle‐Villa appeals his sentence and challenges the district court’s refusal to grant a
“fast‐track” variance. But his lawyer only vaguely alluded to the appeal waiver in his
opening brief, and after the government pressed the waiver in its own submission, counsel
declined to file a reply brief explaining how this appeal could proceed. We ordered counsel
to explain his decision, and in response to our inquiry counsel asserts that the appeal waiver
should not prevent an appeal of the judge’s denial of fast‐track consideration, since Valle‐
Villa only waived his appeal right in order to have his disparity argument considered. See
United States v. Ramirez, 675 F.3d 634 (7th Cir. 2012) (outlining procedure for making fast‐
track disparity argument). 

        But Valle‐Villa cites no precedent for this contention, nor does he attempt to
reconcile his argument with our cases outlining the very narrow circumstances under which
we will refuse to enforce a knowing and voluntary waiver. See United States v. Bownes, 405
F.3d 634, 637 (7th Cir. 2005) (noting that defendants cannot waive right to appeal sentence
“based on constitutionally impermissible criteria, such as race . . . or a sentence in excess of
the statutory maximum sentence for the defendant’s crime”); United States v. Feichtinger, 105
F.3d 1188, 1190 (7th Cir. 1997) (same); see also United States v. Hahn, 359 F.3d 1315, 1327 (10th
Cir. 2004) (en banc) (refusing to enforce appeal waiver where doing so would constitute a
“miscarriage of justice”); United States v. Andis, 333 F.3d 886, 891–92 (8th Cir. 2003) (en banc)
(same). Since Valle‐Villa doesn’t challenge his guilty plea and has not developed an
argument why the waiver should be set aside, this appeal is frivolous. See United States v.
Wilson, 481 F.3d 475, 483 (7th Cir. 2007); United States v. Suggs, 374 F.3d 508, 520 (7th Cir.
2004).

                                                                                   DISMISSED